                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Benjamin L. Harris,                                    File No. 19-cv-2428 (ECT/DTS)

             Petitioner,

v.                                                   ORDER ACCEPTING REPORT
                                                      AND RECOMMENDATION
Vicki Janssen,

           Respondent.
________________________________________________________________________

      The Court has received the September 10, 2019 Report and Recommendation of

United States Magistrate Judge David T. Schultz. ECF No. 5. No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 5] is ACCEPTED;

      2.     This matter is DISMISSED;

      3.     Petitioner’s application to proceed in forma pauperis [ECF No. 2] is

DENIED AS MOOT; and

      4.     No certificate of appealability will issue.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: October 7, 2019                    s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
